Title: General Orders, 9 December 1782
From: Washington, George
To: 


                        
                            Head Quarters Newburgh Monday December 9th 1782
                            Parole Albany
                            Countersigns Brattleborough, Colchester
                        
                        
                            
                                For the day tomorrow
                                 
                                Lieutenant Colonel Maxwell
                            
                            
                                
                                
                                Major Lansdale
                            
                            
                                For duty tomorrow the
                                
                                1st Newyork regiment.
                            
                        
                        At the General Courtmartial of which Col. Greaton is President, Dec. 6th Captn Ebenezer Frye of the 1st
                            Newhampshire regt "charged with absenting himself from his regiment beyond the limitation of his furlough and neglecting
                            to join his regiment after being notified so to do, or to give satisfactory reasons for his continuance of absence." was
                            tried, found guilty and sentenced to be Cashierd.
                        At the same Court James Patten a soldier "charged with absenting from the 2d Newhampshire regimt and
                            reenlisting as a recruit for the Massachusetts Line, and deserting from the same" was tried, found guilty of a breach of
                            Article 1st and 3d Section 6th of the rules and articles of war, and sentenced to receive one hundred lashes on his naked
                            back.
                        The Commander in Chief approves the foregoing Sentences.
                        Lieutenant Colonel Sproat, Lt Colo. Cummings, Major Fish — Doctr Cochran Director of the hospitals, with an
                            Hospital Surgeon, will constitute a board to meet at such time and place as they and the Assistant Inspector of the
                            Northern army shall agree on to examine a number of men transferred to the corps of Invalids in the course of last
                            Campaign and also those returned unfit for service in the several regiments, and report their opinion on each Individual
                            whether he ought to be discharged without any recompense or suffered to retire on the late provisions of Congress.
                        Regimental surgeons are to attend the board with the men of their regiments and Commanding officers of corps
                            are requested to give any information they may Judge proper.
                        The General is very well pleased with the Industry and dispatch of the 10th Massachusetts regiment in
                            compleating the repairs of the works at Verplanks point, and orders that the regiment be served with an Extra Gill of rum
                            ⅌ man.
                    